Title: To Thomas Jefferson from Benjamin Stoddert, 14 March 1801
From: Stoddert, Benjamin
To: Jefferson, Thomas



Sir.
Navy Dept. 14th March 1801.

I have the honor to enclose an account of the French Prisoners in the United States, shewing where they are and in whose custody.
A Vessel has been provided at Newyork by Mr. Letombé, to carry away Prisoners. I know not how many the Vessel will carry.—Application has been made, to have those at Boston sent to Newyork to go in this Vessel, which I have directed to be done at the expense of the United States. It would seem by Mr. Letombés letters, that he was providing Vessels to take away the rest. He has been informed of the Numbers in our possession. I have written him, that they would be sent to any port or ports at the expense of the United States, where he might have Vessels to receive them.
I have the honor to be with great respect Sir yr most Obed Svt

Ben Stoddert

